Per Curiam.
The petitioner pro se filed a petition entitled “Verified Petition for a Writ of Habeas Corpus.”It is unaccompanied by any certified copies of the proceedings to which it refers.
Petitioner states in his petition that the Public Defender of the State of Indiana has given consideration to his case, and has notified him that he finds no merit therein. This court has no original jurisdiction to issue writs of habeas corpus. Jones v. Dowd, Warden (1941), 219 Ind. 114, 37 N. E. 2d 68.
The petition is dismissed.
Note. — Reported in 134 N. E. 2d 554.